Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4, 6, 12-44 are all the claims.
2.	Claims 3, 5 and 7-11 are canceled and Claim is amended in the Response of 11/19/2021.
3.	Claims 14-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
4.	Claims 1-2, 4, 6 and 12-13 are all the claims under examination.
5.	Applicants amendment to the claims raises new grounds for rejection. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 11/19/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
7.	  The objection to the disclosure because of informalities is withdrawn.
a) The amendments to the specification to rectify the improper use of the term, “CellStar”, Opti-MEM, Invitrogen, Novex, Alexa Fluor, Life Technologies, Genewiz, Tris, Sepharose, etc., which is a trade name or a mark used in commerce, overcomes the objection.
Claim Objections
8.	The objection to Claims 9-13 because of informalities is moot for the canceled claims.
	
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

9.	The rejection of Claims 1 and 5-6 for the phrase “the immunoglobulin hinge region amino acid sequence is flanked by a flexible linker amino acid sequence” is moot for canceled Claim 5 and withdrawn for Claims 1 and 6. 

Claim Rejections - 35 USC § 102
10.	The rejection of Claim(s) 1-4 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated  by Marvin et al (Acta Pharmacologica Sinica 26 (6): 649–658 (2005 Jun)) is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended the claims to a tBsAb consisting of linker domain consisting of an Ig hinge and a flexible linker sequence joining together the two binding sites.

11.	The rejection of Claim(s) 1-3 and 5 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Multhoff (USPN 7943740; filed 12/6/2004) is withdrawn.
	Applicants have amended the claims to a tBsAb consisting of linker domain consisting of an Ig hinge and a flexible linker sequence joining together the two binding sites.

12.	The rejection of Claim(s) 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Jendreyko  et al (JBC Volume 278, Issue 48, 28 November 2003, Pages 47812-47819) is withdrawn.
	Applicants have amended the claims to a tBsAb consisting of linker domain consisting of an Ig hinge and a flexible linker sequence joining together the two binding sites.

Claim Rejections - 35 USC § 103
13.	The rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Zhu (US 20020103345; filed 5/24/2001) in view of Young et al (US20180118808; filed March 28, 2016).
Applicants have amended the claims to a tBsAb consisting of linker domain consisting of an Ig hinge and a flexible linker sequence joining together the two binding sites.





Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	 The rejection of Claim(s) 1-2, 4, 6 and 12-13 under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Glaser et al (USPN 8084026; filed 7/5/2007) is maintained.
	The claims are anticipated by Glaser.
Glaser teaches “The multispecific binding molecules of the invention may be monovalent for each specificity or multivalent for each specificity. In one embodiment, a bispecific binding molecule of the invention may comprise one binding site that reacts with a first target molecule and one binding site that reacts with a second target molecule (e.g. a bispecific antibody molecule, fusion protein, or minibody). In another embodiment, a bispecific binding molecule of the invention may comprise two binding sites that react with a first target molecule and two binding sites that react with a second target molecule (e.g. a bispecific scFv2 tetravalent antibody, tetravalent minibody, or diabody).” 
The diabody format is an art-recognized format comprising a (scfv)2. Glaser teaches “Diabodies are similar to scFv molecules, but usually have a short (less than 10 and preferably 1-5) amino acid residue linker connecting both V-domains, such that the VL and VH domains on the same polypeptide chain cannot interact. Instead, the VL and VH domain of one polypeptide chain interact with the VH and VL domain (respectively) on a second polypeptide chain (WO 02/02781).”
Glaser teaches “In one embodiment, a connecting peptide of the invention comprises a hinge region domain followed by a flexible gly/ser linker. Exemplary connecting peptides are shown in Table 2 and in SEQ ID NOs: 7-15, and 23. (see Claims 1, 4, and 6)

    PNG
    media_image1.png
    615
    1009
    media_image1.png
    Greyscale

Here it can be appreciated that IgG1, IgG3 and IgG4 hinges are paired with a flexible linker portion consisting of (GGGS)1 (SEQ ID NO: 1906). (See instant claims 6 and 13).
Glaser teaches tandem diabodies that are bispecific diabodies, with each arm of the diabody comprising tandem scFv fragments. In one embodiment, a bispecific diabody may comprise a first arm with a first binding specificity and a second arm with a second binding specificity (see, for example, FIG. 5). In another embodiment, each arm of the diabody may comprise a first scFv fragment with a first binding specificity and a second scFv fragment with a second binding specificity. (See Claims 2 and 12-13).
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-2, 4, 6, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-2, 4, 6, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the hinge-linker arrangement depicted in Figure 9. Applicants admission of record on p. 13 of the response of 11/19/2021 is that support for the amendments are found in “FIG. 9.” Here the Ig hinge-flexible linker comprising the “linker domain” is shown in Figure 9A as follows:

    PNG
    media_image2.png
    256
    965
    media_image2.png
    Greyscale
It can be appreciated that there are two linkers on each side of the IgG hinge. It can be appreciated that the hinge is not from any immunoglobulin but from an IgG isotype. It can be appreciated from the figure legend for Figure 9 that other critical features are omitted from the claimed invention:

    PNG
    media_image3.png
    183
    830
    media_image3.png
    Greyscale


b) Claim 6 is dependent on canceled Claim 5. It is inconceivable that the ordinary artisan could fathom the meets and bounds of the meaning of claim 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to a flexible linker amino acid sequence. Claims 12-13 are drawn to a flexible linker amino acid sequence. It is not clear if the flexible linker amino acid sequence in Claims 12-13 is the same as that in Claim 1 or an additional linker sequence.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
17.	No claims are allowed
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643